Citation Nr: 1815920	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-51 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the Veteran's claims for entitlement to service connection for tinnitus and bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, including tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran maintains that he suffers from tinnitus, which is a direct result of noise exposure from military aircraft.  The Board notes that the Veteran stated that while serving he was a flight line electrician and worked closely alongside military aircraft.  The Veteran also stated that he was exposed to in-service acoustic trauma without hearing protection.  In an October 2016 Primary Care Clinician Note, the Veteran complained of tinnitus since his time in service, almost 60 years ago.  A May 2012 VA medical record lists tinnitus under a review of symptoms.

The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's complete service treatment records (STRs) and entire personnel file were requested in January 2015.  However, the response indicates that the record is "fire related."  The Veteran's STRs were most likely destroyed in the July 1973 fire that occurred at The National Personnel Records Center in St. Louis, Missouri.  In such cases, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board acknowledges the negative etiological opinion evidence of record from the February 2015 VA examining audiologist.  The audiologist reviewed the claims folder and completed a Disability Benefits Questionnaire using the Acceptable Clinical Evidence (ACE) process and opined that Veteran's tinnitus is not related to his service because the Veteran could not state the date of onset for tinnitus, discharge testing did not show abnormal hearing, and enlistment testing did not contain information regarding hearing acuity.  The examiner found there was no objective evidence of acoustic trauma even though the examiner noted the Veteran's military occupational specialty (MOS) is listed as high probability for noise exposure.  However, the Board declines to accept this opinion because the VA examiner did not consider the Veteran's competent reports of in-service acoustic trauma or his unavailable service treatment records in rendering an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).

In sum, there is competent and credible lay evidence of record that tinnitus occurred following acoustic trauma during the Veteran's active service and continued to progress since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1337.  This credible report of a continuity of symptomatology suggests a link between his current tinnitus and the Veteran's active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, in the absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim for entitlement to service connection for bilateral hearing loss, so that he is afforded every possible consideration.

In February 2015, the VA audiologist reviewed the record and conducted a telephone interview using the ACE process to evaluate the Veteran's claim for bilateral hearing loss.  The examiner found that enlistment testing was completed using whispered voice testing methods that do not give ear or frequency specific information regarding hearing acuity.  The examiner also noted that the Veteran's discharge testing showed normal hearing bilaterally.  As such, the examiner concluded that it was less than likely that any current hearing loss was the result of noise exposure from aircraft during military service.

The Veteran's separation audiogram is dated in March 1961.  Audiometric data prior to January 1, 1967 is assumed to have been recorded in American Standards Association (ASA) units, and thus has to be converted to ISO-ANSI units to enable data comparison and to bring them in line with VA regulation pertaining to hearing loss, which is based on ISO-ANSI units.  It does not appear that this was accomplished.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993), the U.S. Court of Appeals for Veterans Claims held that hearing shown to be within normal limits at separation does not preclude service connection for a current hearing loss disability.  Because the examiner's opinion is based on a finding that the Veteran's discharge testing showed normal hearing bilaterally, it is not sufficient to make an informed decision.  Accordingly, an additional medical opinion must be obtained on remand.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained, as well as any available employment audiograms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 2016, forward.  

2.  The Veteran has stated that after service he worked as an industrial electrician and used ear protection.  Make arrangements to obtain any employment physical and audiograms from his prior employer.

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

After reviewing the file and eliciting a full medical history from the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its clinical onset during active service or is related to any in-service incident, including specifically noise exposure.

For the purposes of this opinion, the examiner must consider and address the Veteran's reports regarding active duty noise exposure, to include while working as an electrician on the flight line alongside military aircraft.  The examiner is advised that the Veteran is currently service connected for bilateral tinnitus based on conceded noise exposure during military service.

Further, the examiner must assume that the March 1961 separation audiogram was recorded in ASA units (absent clear indication that it was recorded using ISO-ANSI units) and thus consider the puretone thresholds as converted to ISO-ANSI units.  This means adding to the recorded findings 15 decibels at 500 Hertz, 10 decibels at 1000, 2000, and 3000 Hertz, and 5 decibels at 4000 Hertz.  Thus, as converted, the separation audiogram would show at 500 Hertz 5 decibels for the right ear and 5 decibels for the left ear, at 1000 Hertz 5 decibels for the right ear and 10 decibels for the left ear, at 2000 Hertz 0 decibels for the right ear and 0 decibels for the left ear, at 3000 Hertz 0 decibels for the right ear and 0 decibels for the left ear, and at 4000 Hertz 0 decibels for the right ear and 0 decibels for the left ear.

The examiner is also advised that the lack of a showing of hearing loss in service or at separation cannot serve as the sole supporting reason for a negative audiological opinion.  See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


